J-S70033-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                              IN THE SUPERIOR COURT OF
                                                                PENNSYLVANIA
                             Appellee

                        v.

JACQUELINE SOLER

                             Appellant                        No. 2005 EDA 2014


              Appeal from the Judgment of Sentence March 14, 2014
               In the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-0009437-2012


BEFORE: DONOHUE, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                                FILED DECEMBER 02, 2015

        Jacqueline Soler appeals from the judgment of sentence entered in the

Court of Common Pleas of Philadelphia County following a jury trial 1 in which

she     was    convicted     of   arson,2      criminal   conspiracy,3   and   hindering

prosecution.4 After our review, we affirm.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Ms. Soler was tried with her brother, co-defendant Daniel Soler, who was
convicted of third-degree murder, arson, criminal conspiracy, and firearms
charges. Mr. Soler has filed a separate appeal at docket number 2073 EDA
2014.
2
    18 Pa.C.S. § 3301(a)(1).
3
    18 Pa.C.S. § 903.
4
    18 Pa.C.S. § 5105.
J-S70033-15



        The trial court summarized the facts of this matter as follows:

        On Saturday, March 31, 2012, Tanisha Carr contacted co-
        defendant Daniel Soler (“Mr. Soler”), with whom she had two
        children, in order to meet and talk about $500 which she had
        loaned Mr. Soler. Carr arranged to meet Mr. Soler at 52 nd Street
        in Philadelphia. Carr and Mr. Soler shared custody of their
        daughter, D.S.[,] and their son, D.S.J., who stayed with Carr
        during the week and with Mr. Soler over the weekends. That
        evening, Mr. Soler questioned D.S. concerning Carr’s new
        boyfriend. At approximately 10:30 p.m., Mr. Soler called his
        children into his room, where he stated that he would be going
        somewhere. While Mr. Soler was talking with his children, D.S.J.
        reached into Mr. Soler’s coat, which permitted D.S. to see a
        concealed gun. Mr. Soler stated, “I love you no matter what
        happens,” gave his children a hug and a kiss, and then left the
        house.

        Carr had arranged to telephone her sister, Tamika McDuffie,
        upon arriving at the meet location, which she did at 11:43 p.m.
        Upon calling McDuffie, Carr stated, “here comes Danny,” and
        then left the phone active, permitting her sister to listen in on
        their conversation. McDuffie was able to hear Carr state, in a
        scared tone, “where are we going?” The last words McDuffie
        heard Carr state [were]: “Never mind, I don’t want the money,
        just give me my keys so I can go home.” Following this
        statement, the phone went dead and repeated calls by McDuffie
        were unanswered.

        Thereafter, Mr. Soler called his sister, [Ms. Soler], informing her
        that he had just killed a [“man”] and was driving a car with the
        body in it. Mr. Soler asked [Ms. Soler] where she was, and [she]
        informed him that she would be at their cousin Freddie’s[5]
        home, located at 4435 North 4th Street, Philadelphia.

        At approximately midnight, defendant called Aura Bernard, who
        lived in Freddie’s house and was Freddie’s girlfriend, asking to
        come over. [Ms. Soler] was emotional when making this call.
        Shortly after calling, [Ms. Soler], accompanied by her boyfriend
____________________________________________


5
    Freddie’s real name is Roberto Soler.




                                           -2-
J-S70033-15


        Carlos, arrived at Freddie’s home. Mr. Soler parked the vehicle
        with Carr’s body at 4519 North 3rd Street, Philadelphia, which is
        a mixed commercial and residential area, at 12:30 a.m., April 1,
        2012, and arrived at Freddie’s home shortly thereafter. Present
        in the home were [Ms. Soler], Carlos, Mr. Soler, Freddie, and
        Bernard, while Bernard’s children were asleep upstairs.

        While at Freddie’s home, Mr. Soler repeatedly commented that
        he had “fucked up” and that he was “not going to see [his] kids.”
        Rather than admit that he had killed Carr, Mr. Soler falsely
        stated that he had “got the guy that killed Josue”6 and that he
        “had him in the car.” Mr. Soler then asked if Bernard had any
        gas, stating that he intended to burn the car to get rid of the
        evidence. Bernard, being the only individual with a car, stated
        that she would go get some gasoline, using an empty corn oil
        container from the kitchen. [Ms. Soler] stated that she would
        accompany Bernard.

        At approximately 1:48 a.m., [Ms. Soler] and Bernard arrived at
        the 7-Eleven convenience store at the corner of Rising Sun
        Avenue and Wyoming Avenue. While purchasing gas at the
        store, [Ms. Soler] and Bernard also purchased Red Bull energy
        drinks and cigarettes. However, as the cost of these items and
        the gas exceeded the cash that Bernard had brought with her,
        [Ms. Soler] paid the remaining balance with her credit card.
        Bernard then filled the oil container with gas, as well as filling
        her own car, before returning to her home with [Ms. Soler].
        Upon returning home, Bernard told Mr. Soler that the gas was in
        the car. [Ms. Soler], Bernard, and Mr. Soler then returned to the
        car, where Bernard used a rag to wipe her fingerprints from the
        oil container, and gave the container to Mr. Soler.

        While everyone else remained at the house, Mr. Soler left with
        the gas. Mr. Soler then returned to the vehicle with Carr’s body,
        poured the gas on the car, on the floor of the car, and on Carr’s
        body before using a lighter to light the gas. Mr. Soler lit the fire
        at approximately 2:19 a.m. Approximately fifteen minutes after
        leaving the house with the gas, Mr. Soler returned to Freddie’s
        home.


____________________________________________


6
    Josue is Mr. Soler’s brother who was murdered previously.



                                           -3-
J-S70033-15


      Upon Mr. Soler’s return, [Ms. Soler], Carlos, Bernard, Freddie,
      and Mr. Soler went into the basement of the home. While in the
      basement, Mr. Soler had a nine millimeter handgun in his hands.
      Bernard then noticed that Mr. Soler’s clothes had bloodstains on
      them. [Ms. Soler] told Mr. Soler that he needed to change his
      clothes. Mr. Soler then took a shower, changing into clothing
      provided by Freddie. A short time later, [Ms. Soler], Mr. Soler,
      and Carlos all left the house in a taxi cab.

                                     ...

      At approximately noon, [Ms. Soler] called Bernard and informed
      her that Mr. Soler hadn’t killed [Josue’s killer], but that he had
      killed “his baby mom” and had “burned her and stuff.” Later
      that evening, police contacted [Ms. Soler], requesting that she
      meet with them to provide a statement. In her statement, [Ms.
      Soler], stated that [Mr. Soler] had contacted her, stating that he
      killed a man and intended to burn the car with gasoline. [Ms.
      Soler] further stated that [Mr. Soler] had contacted her again,
      stating that he had set the car on fire and “that it was done.”
      [Ms. Soler] stated that when she had found out earlier that
      morning that Carr had been killed, she “had put two and two
      together and realized he must have been talking about [Carr.]”

      . . . Early in the morning of April 5, 2012, [Ms. Soler] was
      transported to police headquarters, where she provided another
      statement, including details that she had omitted from her
      earlier statement.

Trial Court Opinion, 9/30/14, at 2-6 (citations omitted).

      Following trial, Ms. Soler was sentenced on March 14, 2014.          Her

sentence included three to six years’ incarceration for arson, one and one-

half to three years’ incarceration for conspiracy, and six to twelve months’

incarceration for hindering prosecution.   Ms. Soler was sentenced to serve

each sentence consecutively for an aggregate sentence of five to ten years’

incarceration.   Ms. Soler filed post-sentence motions on March 17, 2014,

which were denied on June 23, 2014. This timely appeal followed.



                                     -4-
J-S70033-15



      Ms. Soler raises the following issues for our review, which we have

renumbered for ease of disposition:

      1. Did the Commonwealth establish beyond a reasonable doubt
         that [Ms. Soler] conspired with co-Defendant Danny Soler
         and/or Aura Bernard to commit arson[?]

      2. Did the Commonwealth establish beyond a reasonable doubt
         that [Ms. Soler] aided, counseled, paid or agreed to pay
         another to cause a fire[?]

      3. Did the Commonwealth establish beyond a reasonable doubt
         that [Ms. Soler] concealed or destroyed evidence of a crime
         or tampered with a witness, informant, document or other
         source of information, with the intent to hinder apprehension
         or prosecution of another[?]

      4. Even assuming arguendo that [Ms. Soler] agreed to aid Aura
         Bernard with arson, does [Ms. Soler’s] sentence of 1.5-3
         years on the conspiracy charge, imposed consecutively to the
         3-6 year sentence on the arson, amount to additional
         punishment for the same actions[?]

Brief for Appellant, at 8 (citations and quotation marks omitted).

      Ms. Soler’s first three issues are challenges to the sufficiency of the

evidence regarding the crimes for which she was convicted. In considering

such claims,

      we must determine whether the evidence admitted at trial, and
      all reasonable inferences drawn therefrom, when viewed in a
      light most favorable to the Commonwealth as verdict winner,
      support the conviction beyond a reasonable doubt. . . . Where
      there is sufficient evidence to enable the trier of fact to find
      every element of the crime has been established beyond a
      reasonable doubt, the sufficiency of the evidence claim must fail.
      Of course, the evidence established at trial need not preclude
      every possibility of innocence and the fact-finder is free to
      believe all, part, or none of the evidence presented.




                                      -5-
J-S70033-15



Commonwealth v. Watley, 81 A.3d 108, 113 (Pa. Super. 2013) (en banc).

The Commonwealth can satisfy its burden via wholly circumstantial

evidence. Id.

     First, Ms. Soler challenges the sufficiency of the evidence regarding

her conviction for conspiracy.     To find that a defendant is guilty of

conspiracy, the following must be determined by the fact-finder:

     (1) the defendant intended to commit or aid in the commission
     of the criminal act; (2) the defendant entered into an agreement
     with another (a “co-conspirator”) to engage in the crime; and
     (3) the defendant or one or more of the other co-conspirators
     committed an overt act in furtherance of the agreed upon crime.

Commonwealth v. Murphy, 844 A.2d 1228, 1238 (Pa. 2004).            In most

cases, direct evidence of the defendant’s criminal intent or agreement to

commit a crime does not exist. Id. Thus, “the defendant’s intent as well as

the agreement is almost always proven through circumstantial evidence,

such as by ‘the relations, conduct or circumstances of the parties or overt

acts on the part of the co-conspirators.’” Id. (quoting Commonwealth v.

Spotz, 716 A.2d 580, 592 (Pa. 1998)).

     Here, the record reveals that Ms. Soler conspired with Daniel Soler and

Aura Bernard to commit arson. Ms. Soler provided her location to Mr. Soler,

and once he arrived, the three individuals immediately had a discussion

concerning the steps necessary to hide evidence of the murder Mr. Soler had

committed. Mr. Soler decided to burn Carr’s vehicle to destroy the evidence

but indicated he needed gasoline to do so. As a result of the conversation,

Ms. Soler went with Bernard to purchase gasoline at a 7-Eleven store.

                                    -6-
J-S70033-15



Bernard began purchasing approximately $25.00 of gasoline and energy

drinks and cigarettes. Bernard did not have enough cash, however, so Ms.

Soler used her credit card to pay for the remaining balance and her own

cigarettes.    They returned and gave the gasoline to Mr. Soler.       Thus, the

circumstances demonstrate Ms. Soler’s intent and agreement with the others

to set the car on fire. Murphy, supra. The purchase of gasoline and the

actual arson committed by Mr. Soler satisfy the overt act element of

conspiracy.    Accordingly, Ms. Soler’s sufficiency claim regarding conspiracy

fails.

         Next, Ms. Soler challenges the sufficiency of the evidence regarding

her conviction for arson.       To commit arson endangering persons, a

defendant must have “intentionally started the fire or caused the explosion

and thereby recklessly placed another person in danger of death or bodily

injury, including but not limited to a firefighter, police officer or other person

actively engaged in fighting the fire.”    Commonwealth v. Blystone, 617
A.2d 778, 780 (Pa. Super. 1992) (citing 18 Pa.C.S. § 3301(a)(1)(i)). Where

a conspiracy has been formed, “[e]ach co-conspirator is liable for the actions

of the others if those actions were in furtherance of the common criminal

design.” Commonwealth v. King, 990 A.2d 1172, 1178 (Pa. Super. 2010).

Similarly, accomplice liability arises if a defendant intended to aid the

principal and “actively participated in the crime by soliciting, aiding, or

agreeing to aid the principal.” Murphy, supra at 1234.




                                      -7-
J-S70033-15



       Ms. Soler makes no argument regarding whether an arson was

committed or that the fire placed another person in danger.         Ms. Soler

merely argues that she “had no involvement in the setting of the fire, nor in

any steps leading up to arson.” Brief of Appellant, at 14. The assertion that

Ms. Soler had no involvement in the steps taken to complete the arson is

belied by the record. Ms. Soler participated in the discussion in which Mr.

Soler decided to commit arson, accompanied Bernard to a 7-Eleven store,

and paid for a portion of the gasoline that was used to start the fire. We

note that the amount of aid an accomplice provides “need not be substantial

so long as it was offered to the principal to assist him in committing or

attempting to commit the crime.” Murphy, supra at 1234. Moreover, Ms.

Soler is liable for the arson since she was convicted of conspiracy and the

arson was completed in furtherance of the conspiracy.7          King, supra.

Therefore, Ms. Soler’s sufficiency claim regarding arson lacks merit.

____________________________________________


7
  We note that the facts underlying Ms. Soler’s role in the conspiracy and as
an accomplice are the same. However, “the same facts may support
multiple convictions and separate sentences for each conviction except in
cases where the offenses are greater and lesser included offenses.”
Commonwealth v. Thomas, 879 A.2d 246, 263 (Pa. Super. 2005).
Conspiracy is not a lesser included offense of arson that merges for the
purpose of sentencing. See Commonwealth v. Miller, 364 A.2d 886, 888
(Pa. 1976) (conspiracy is not merely lesser crime included in completed
underlying offense).




                                           -8-
J-S70033-15



      Ms. Soler also challenges the sufficiency of her conviction for hindering

prosecution. A person commits the crime of hindering prosecution if, with

the intent to obstruct prosecution, he or she “conceals or destroys evidence

of the crime, or tampers with a witness, informant, document or other

source of information, regardless of its admissibility in evidence.” 18 Pa.C.S.

§ 5105(a)(3).    The crime is graded as a felony, as it was in this matter,

when the person acted to hinder prosecution of a crime that would constitute

a felony of the first or second degree. 18 Pa.C.S. § 5105(b).

      Instantly, the entire conspiracy to commit arson was designed to

conceal evidence of the murder committed by Mr. Soler. As detailed above,

Ms. Soler was a participant in the conspiracy, particularly in discussing the

cover-up and helping to procure gasoline to effectuate the arson. Ms. Soler

also urged Mr. Soler to change his clothes after the murder because they

had blood on them. Thus, Ms. Soler had the requisite intent and took action

to conceal evidence of a crime. As to the grading of the offense as a felony,

Ms. Soler’s contention that she did not know murder is a felony is

unpersuasive.    See Commonwealth v. Lore, 487 A.2d 841, 854 (Pa.

Super. 1984) (defendant’s acts of concealment with knowledge that her

boyfriend shot and killed victim was sufficient to grade hindering prosecution

as felony).   Accordingly, Ms. Soler’s sufficiency claim regarding hindering

prosecution fails.




                                     -9-
J-S70033-15



       Finally, Ms. Soler asserts that her sentence is inequitable because it

includes consecutive periods of incarceration for conspiracy and arson.8

However, this claim is waived because Ms. Soler failed to include in her brief

a separate statement of reasons why this court should grant review of her

challenge to the discretionary aspects of sentencing, and the Commonwealth

has objected.9 See Commonwealth v. Brougher, 978 A.2d 373, 375 (Pa.

Super. 2009) (“claims relating to the discretionary aspects of a sentence are

waived if an appellant does not include a Pa.R.A.P. 2119(f) statement in his

brief and the opposing party objects to the statement’s absence”).

       Judgment of sentence affirmed.




____________________________________________


8
  Though Ms. Soler presents this issue as a challenge to the discretionary
aspects of her sentence rather than a challenge to the legality of her
sentence, we note that consecutive sentences for conspiracy and arson are
legal. See n. 7, supra.
9
  Absent waiver, Ms. Soler’s claim would fail. Ms. Soler baldly asserts that
her sentence is excessive because the “underlying actions that tend to
substantiate each offense are identical.”        Brief for Appellant, at 16.
Nevertheless, Ms. Soler admits that the sentencing court has discretion to
impose sentences concurrently or consecutively and concedes that the
crimes of conspiracy and arson are distinct. Thus, Ms. Soler’s claim is
unreviewable, since it fails to raise a substantial question that the sentence
appealed from is not appropriate under the sentencing code.                See
Commonwealth v. Caldwell, 117 A.3d 763, 769 (Pa. Super. 2015) (en
banc) (“A court’s exercise of discretion in imposing a sentence concurrently
or consecutively does not ordinarily raise a substantial question.”).



                                          - 10 -
J-S70033-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2015




                          - 11 -